DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2020/0404690 to Lee et al. (hereinafter Lee).

In regard claim 1, Lee teaches or discloses a method for downlink signal transmission, comprising:
when downlink signals or transmission configuration indicator (TCI) states respectively associated with two downlink signals to be transmitted satisfy a preset condition, receiving, by a terminal, the two downlink signals on a same time-domain resource (see paragraphs [0033], [0034], [0035], [0036], [0090], [0091], [0131], and [0133], the transmit/receive element 122 may be configured to transmit signals to, or receive signals from, a base station (e.g., the base station 114a) over the air interface 116. For example, in the transmit/receive element 122 may be an antenna configured to transmit and/or receive RF signals. The transmit/receive element 122 may be an emitter/detector configured to transmit and/or receive IR, UV, or visible light signals, for example. The transmit/receive element 122 may be configured to transmit and/or receive both RF and light signals. It will be appreciated that the transmit/receive element 122 may be configured to transmit and/or receive any combination of wireless signals. The transceiver 120 may be configured to modulate the signals that are to be transmitted by the transmit/receive element 122 and to demodulate the signals that are received by the transmit/ receive element 122. A WTRU may receive/transmit signals (e.g., only) in one BWP at a time from among the one or more BWPs configured for the same carrier. One or more BWPs configured, used, or determined for a WTRU in the same carrier may be fully or partially overlapped, or non-overlapped. A WTRU may be configured with one or more downlink beams and each downlink beam may be represented as a downlink signal (e.g., SS/PBCH block, a CSI-RS resource, or DM-RS port). Numerology of time locations where the DL signal may be transmitted for the configured BWPs may have the same numerology while numerology of the other time locations for the configured BWPs may use the configured numerology of each respective BWP. All DL signals associated with beams for the BWP may be located in the same BWP. One or more transmission configuration indication (TOI) states associated with DL signals, which may be transmitted in non-active BWP, may not be used in an active BWP. A TCI state may be associated with a DL signal and the DL signal may be determined based on BWP index of the active BWP. A QCL parameter measurement with a measurement gap may be used, wherein the measurement gap may be determined based on QCL types).

In regard claim 11, Lee teaches or closes a terminal (see Fig. 1b), comprising:
a transceiver (see Figs. 1b, element 120, paragraphs [0033], [0034], and [0036], transceiver 120 and the transmit/receive element 122), configured to, when downlink signals or transmission configuration indicator (TCI) states respectively associated with two downlink signals to be transmitted satisfy a preset condition, receive the two downlink signals on a same time-domain resource (see paragraphs [0033], [0034], [0035], [0036], [0090], [0091], [0131], and [0133], the transmit/receive element 122 may be configured to transmit signals to, or receive signals from, a base station (e.g., the base station 114a) over the air interface 116. For example, in the transmit/receive element 122 may be an antenna configured to transmit and/or receive RF signals. The transmit/receive element 122 may be an emitter/detector configured to transmit and/or receive IR, UV, or visible light signals, for example. The transmit/receive element 122 may be configured to transmit and/or receive both RF and light signals. It will be appreciated that the transmit/receive element 122 may be configured to transmit and/or receive any combination of wireless signals. The transceiver 120 may be configured to modulate the signals that are to be transmitted by the transmit/receive element 122 and to demodulate the signals that are received by the transmit/receive element 122. A WTRU may receive/transmit signals (e.g., only) in one BWP at a time from among the one or more BWPs configured for the same carrier. One or more BWPs configured, used, or determined for a WTRU in the same carrier may be fully or partially overlapped, or non-overlapped. A WTRU may be configured with one or more downlink beams and each downlink beam may be represented as a downlink signal (e.g., SS/PBCH block, a CSI-RS resource, or DM-RS port). Numerology of time locations where the DL signal may be transmitted for the configured BWPs may have the same numerology while numerology of the other time locations for the configured BWPs may use the configured numerology of each respective BWP. All DL signals associated with beams for the BWP may be located in the same BWP. One or more transmission configuration indication (TOI) states associated with DL signals, which may be transmitted in non-active BWP, may not be used in an active BWP. A TCI state may be associated with a DL signal and the DL signal may be determined based on BWP index of the active BWP. A QCL parameter measurement with a measurement gap may be used, wherein the measurement gap may be determined based on QCL types).

In regard claims 12 and 2, Lee teaches or discloses the terminal of claim 11, wherein a respective one of the downlink signals associated with each of the two downlink signals is one of the following:
a synchronization signal block (SSB) (see paragraphs [0073], and [0079], synchronization signal block resource indicator (SSBRI). the WTRU performs measurements over a bandwidth that is not within the DL BWP for the WTRU (for RRM measurement from a synchronization signal block (SSB or SS block)). the CSI-reference signal (CSI-RS) resource, CSI reporting setting, and/or resource settings may be configured per BWP. A sounding reference signal (SRS) may be transmitted within a BWP even when frequency hopping is activated. A timing reference signal (TRS) can be configured for a BWP (e.g., when an SSB is not located in the BWP));
a phase tracking reference signal (PTRS) (see paragraph [0134]); or
a channel state information reference signal (CSI-RS) (see paragraphs [0125], [0129], and [0134]).

In regard claims 13 and 3, Lee teaches or discloses the terminal of claim 12, wherein, when the downlink signals respectively associated with the two downlink signals are both PTRSs, the downlink signals respectively associated with the two downlink signals to be transmitted satisfy the preset condition (see paragraphs [0034], [0090], [0091], [0133], and [0134], a WTRU may receive/transmit signals (e.g., only) in one BWP at a time from among the one or more BWPs configured for the same carrier. One or more BWPs configured, used, or determined for a WTRU in the same carrier may be fully or partially overlapped, or non-overlapped. A TCI state may be associated with a DL signal and the DL signal may be determined based on BWP index of the active BWP. A QCL parameter measurement with a measurement gap may be used, wherein the measurement gap may be determined based on QCL types ) comprises that:
ports of the PTRSs respectively associated with the two downlink signals are different (see paragraph [0134]); or
ports of the PTRSs respectively associated with the two downlink signals are the same
and the two downlink signals are quasi co-located (QCL) with respect to a spatial receiver parameter (see paragraph [0134]).

In regard claims 14 and 4, Lee teaches or discloses the terminal of claim 12, wherein, when the downlink signals respectively associated with the two downlink signals are both CSI-RSs, the downlink signals respectively associated with the two downlink signals to be transmitted satisfy the preset condition (see paragraphs [0034], [0090], [0091], [0133], and [0134], a WTRU may receive/transmit signals (e.g., only) in one BWP at a time from among the one or more BWPs configured for the same carrier. One or more BWPs configured, used, or determined for a WTRU in the same carrier may be fully or partially overlapped, or non-overlapped. A TCI state may be associated with a DL signal and the DL signal may be determined based on BWP index of the active BWP. A QCL parameter measurement with a measurement gap may be used, wherein the measurement gap may be determined based on QCL types)  comprises one of the following:
CSI-RS resources for the CSI-RSs respectively associated with the two downlink signals belong to different CSI-RS resource sets;
CSI-RS resources for the CSI-RSs respectively associated with the two downlink signals belong to a same CSI-RS resource set, and the two downlink signals are quasi co- located with respect to a spatial receiver parameter; or
CSI-RS resources for the CSI-RSs respectively associated with the two downlink signals are the same (see paragraphs [0125], [0131], [0134], and [0162]).

In regard claims 15 and 5, Lee teaches or discloses the terminal of claim 12, wherein, when the downlink signals respectively associated with the two downlink signals are both SSBs, the downlink signals respectively associated with the two downlink signals to be transmitted satisfy the preset condition (see paragraphs [0034], [0090], [0091], [0133], and [0134], a WTRU may receive/transmit signals (e.g., only) in one BWP at a time from among the one or more BWPs configured for the same carrier. One or more BWPs configured, used, or determined for a WTRU in the same carrier may be fully or partially overlapped, or non-overlapped. A TCI state may be associated with a DL signal and the DL signal may be determined based on BWP index of the active BWP. A QCL parameter measurement with a measurement gap may be used, wherein the measurement gap may be determined based on QCL types)  comprises that:
the SSBs respectively associated with the two downlink signals contain different cell information (see paragraph [0079], [0134], and [0145]); or
the SSBs respectively associated with the two downlink signals contain a same cell information and indexes of the SSBs respectively associated with the two downlink signals are the same.

In regard claims 16 and 6, Lee teaches or discloses the terminal of claim 11, further comprising:
a processor, configured to, before the transceiver receives the two downlink signals on the same time-domain resource, determine a respective one of the downlink signals associated with each of the two downlink signals based on the TCI state associated with the downlink signal to be transmitted (see paragraphs [0003], [0039], [0079], [0127], [0131], and [0137]). 

In regard claims 17 and 7, Lee teaches or discloses the terminal of claim 11, wherein the TCI states satisfy the preset condition (see paragraph [013]) comprises that:
the TCI states respectively associated with the two downlink signals belong to different TCI state groups (see paragraphs [0133], [0134], [0135], [0140], [0142], [0147], [0148], and [0159]); or
the TCI states respectively associated with the two downlink signals are the same (see paragraphs [0133], [0134], [0135], [0140], [0142], [0147], [0148], and [0159]).

In regard claims 18 and 8, Lee teaches or discloses the terminal of claim 11, wherein the processor is further configured to, based on radio resource control (RRC) signaling, media access control (MAC) signaling or downlink control information (DCI), determine a respective one of the downlink signals associated with each of the two downlink signals or determine a respective one of the TCI states associated with each of the two downlink signals (see paragraphs [0133], [0135], and [0147], the DL signal may be configured, transmitted, or used when all configured BWPs have the same numerology (e.g., SCS and/or CP length). Numerology of time locations where the DL signal may be transmitted for the configured BWPs may have the same numerology while numerology of the other time locations for the configured BWPs may use the configured numerology of each respective BWP. All DL signals associated with beams for the BWP may be located in the same BWP. One or more transmission configuration indication (TOI) states associated with DL signals, which may be transmitted in non-active BWP, may not be used in an active BWP. A TCI state may be associated with a DL signal and the DL signal may be determined based on BWP index of the active BWP. A QCL parameter measurement with a measurement gap may be used, wherein the measurement gap may be determined based on QCL types).

In regard claims 19 and 9, Lee teaches or discloses the terminal of claim 11, wherein the transceiver is further configured to send capability information to the network device before receiving the two downlink signals on the same time-domain resource, the capability information indicating that the terminal is configured with at least two panels (see paragraphs [0036], [0090], [0091], [0121], [0136], and [0149]).

In regard claims 20 and 10, Lee teaches or discloses the terminal of claim 11, wherein each of the two downlink signals is one of the following: an SSB, a physical broadcast channel demodulation reference signal (PBCH DMRS), a PTRS, a physical downlink control channel (PDCCH), a physical downlink control channel demodulation reference signal (PDCCH DMRS), a physical downlink shared channel (PDSCH), a physical downlink shared channel demodulation reference signal (PDSCH DMRS), or a CSI-RS (see paragraphs [0079], [0081], [0083], [0099], [0127], [0129], [0131], [0132], [0134], [0136], [0161], and [0162]). 

Notes:
Please note even if the examiner has cited portions of the reference(s) for the convenience of the applicants, other portions in each the reference may also teach the limitations in each claim. Therefore, the reference(s) should be considered in its entirety, i.e., as a whole, that would lead to teach the element(s) of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Date: 04/22/2022

/PHIRIN SAM/Primary Examiner, Art Unit 2476